The defendant’s petition for certification for appeal from the Appellate Court, 45 Conn. App. 566 (AC 16015), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that a prisoner serving multiple concurrent sentences imposed by different courts on different dates is entitled to have presentence confinement credit applied to each of these sentences when that credit represents the same period of presentence confinement?”
Madeline A. Melchionne, assistant attorney general, in support of the petition.
Decided September 18, 1997